Interview Summary
The following topics were presented to the examiner, for discussion, prior to the Interview.

Topics of Discussion:
I. Pending Claims
Claim 1 currently recites:
1. A method of producing a whole grain flour comprising:
            heating whole grain to a temperature of about 120 degrees Celsius to about 160 degrees Celsius for about 5 to 20 minutes;
            milling the whole grain, after the operation of heating, to form a bran and germ component and a break flour component;
            separating the bran and germ component from the break flour component to form a bran and germ fraction and a break flour fraction;
            fine milling at least a portion of the bran and germ fraction; and
            recombining the bran and germ fraction with the break flour fraction.

II. Cited Art
a. Haynes2 (WO 2007/149320) - Milling the whole grain after the operation of heating
            i. Haynes2 discloses that the “ground, or milled whole cereal grains may be subjected to conventional separating or screening operations, using known grain processing equipment to obtain a coarse fraction and a fine fraction.” Haynes2 at paragraph [0038].

            ii. “The retained or recovered coarse fraction is subjected to further grinding or milling to substantially reduce grittiness without substantially damaging the starch present in the coarse fraction by machine abrasion or by abrasion between the bran particles and the starch particles” Id. at paragraph [0048] (emphasis added).

            iii. “Stabilization of the coarse fraction by heating to inactivate lipase and lipoxygenase may be performed before, during, or after the grinding or milling of the coarse fraction.” Id. at paragraph [0053] (emphasis added).

            iv. Haynes2 thus discloses that the coarse fraction of the once whole grain is stabilized to reduce lipase activity. And this stabilization may occur before, during, or after, the coarse fraction is ground or milled to reduce grittiness.

b. Haynes (WO 2016/109422)
            i. Haynes fails to cure the deficiencies of Haynes2. Haynes discloses “Whole wheat kernels or grains may be tempered in the water and in the enzyme composition…. The tempered coated whole wheat kernels may then be ground to obtain a ground bran and germ fraction.” Haynes at paragraph [0059].
                      
            ii. “The enzymatically treated hydrated ground bran and germ fraction 70 may be optionally subjected to stabilization 75, with or without heat, and with or without additional water, to inactivate lipase or reduce lipase activity and                            obtain 
                        
            iii. Thus, Haynes discloses the whole wheat kernels being ground to obtain a ground bran and germ fraction. The ground bran and germ fraction may subsequently be subject to stabilization.

III. Key Issues
a. Haynes2 (WO 2007/149320) does not disclose milling the whole grain after the operation of heating or even suggest as much. Haynes2 only suggests heating—thereby stabilizing— the coarse fraction to reduce lipase activity.
	In response, Haynes teaches tempering the whole grain, then grinding it, in para. 0058, which provides milling after heating because tempering, by definition in the food art, includes slowly bringing two ingredients up to a certain temperature, which therefore imparts a step of heat (0050).
Haynes2 is provided to show that steps of heat grain are known to be performed at encompassing ranges, and the benefits of such temperatures.
The combinations shows that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention, as supported by KSR. 


b. Haynes2 (WO 2007/149320) discloses the heating of the coarse fraction may occur before, during, or after, the coarse fraction is further ground or milled to reduce grittiness.
       
c. Similar to Haynes2, Haynes (WO 2016/109422) discloses the ground bran and germ fraction being subject to stabilization, not the whole grain.
	In response, the primary teaching already provides heating then milling whole grain, therefore the secondary teaching is merely provided to show temperatures used for heating grain. Since the secondary reference is toward methods of making whole grain flours, the secondary teaching is not needed for relying on this, and is properly combined. Further, Haynes2 is also toward methods of producing whole grain flour.

	Much discussion, was held over how the claims might further present the novelty of the invention, which may lie in Applpicant’s combination of three heat treatments steps before milling: 1. tempering with steam in step 102, while maintaining a kernel temperature of below 60°C; 2. heat treating of step 104, with specific apparatus, specific temperatures, specific times; and 3. conditioning with heat in step 106.

As for unexpected results, it is the examiner’s position that the claims are so broad, that it would be extremely challenging, if not impossible to make a proper showing.

A proper showing of unexpected results includes:
Evidence of unexpected results must be in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. The showing of unexpected results must be commensurate in scope with the invention as claimed.  See MPEP 716.02(d).

The declaration must provide:
A description of precisely what was tested.  It must include both:
The invention as claimed, AND
The closest prior art 
A description of all of the test conditions.
Test results.  The results must include: 
The actual steps carried out, the materials employed, and the results obtained should be spelled out.  Nothing concerning the work relied upon should be left to conjecture.
The results of the test performed on the invention as claimed.
The results of the test performed on the closest prior art.
A showing of statistical and practical significance of the unexpected results. (i.e. several data points that confirm the test result was not just a statistical flier.) 
An analysis of the test results, including:
A conclusory statements such as “the prior art invention did not perform well” without a showing of the actual results of the test performed on the prior art AND on the claimed invention is insufficient.
The results must be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features.

Further, once such evidence is presented it would not automatically overcome an obviousness rejection, as after making a conclusion of a proper showing of unexpected results, the Examiner then has to determine: 1) if any differences between the claimed invention and the prior art may be expected to result in some differences in properties, in other words whether the properties differ to such an extent that the difference is really unexpected (see: MPEP §716.02); and 2) the evidence of unexpected results supports non-obviousness as weighed against the evidence of obviousness.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793